DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 25, 2020 has been entered.

Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgements
This Office Action is in response to the response filed on August 18, 2020 (“August 2020 Response”).  The August 2020 Response contained, inter alia, claim amendments (“August 2020 Claim Amendments”) and “REMARKS” (“August 2020 Remarks”).
Claims 31-43 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 31, 33-37, and 40-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dutta et al. (US 2003/0061111 Al)(“Dutta”) in view of Carlisle et al. (US 5,649,118 A)(“Carlisle”)

As to Claim 31, Dutta discloses a payment processing system (system 10) comprising: 
a memory (memory 35) configured to store data describing user accounts ([0034]); and 
a processor (processor 34) configured to: 
receive information (“user name,” [0037] and “credit card number,” [0037]) from a point of sale (POS) terminal (workstation 12a) over a communication network (network 13)([0030]-[0031]), the received information comprising a transaction account code (“credit card number,” [0037]) presented for payment associated with a transaction at the POS terminal ([0039]-[0040]) wherein the transaction is for a purchase of at least one good having a first category of goods associated with it (“category (e.g., books, clothing, audio, video),” [0041]);
identify in the memory (“access/policies database,” [0039]), an indication of a transaction account (“existing credit card information,” [0039]) to which the transaction will be charged ([0039]);
determine based on prioritization rules (client constraints 19 wherein client prioritizes spending for some categories over others, “constraints by category,” [0041]), that account authenticating information (“e-mail to authorizing party,” [0041]) is required before the transaction can be enabled ([0041]) after identifying that a price restriction (“spending limits,” [0040]) is 
selectively enable the transaction based, at least in part, on the account authenticating information designated in the profile ([0041]). 
Dutta does not directly disclose
based at least in part on all of the received information, identify, an indication of a transaction account to which the transaction will be charged, and
wherein the prioritization rules prioritize at least the first category of goods as being lower priority than a second category of goods when the price restriction associated with at least one of the first or the second category of goods is exceeded, wherein the price restriction is a preset maximum total amount for spending that is specific for the category of goods, and wherein goods of the first category of goods are different than goods of the second category of goods;
receive, from the POS terminal, the account authenticating information, wherein the account authenticating information is obtained at the POS terminal; and
Carlisle teaches
based at least in part on received information, identify, an indication of a transaction account (“account,” C.22, L.62) to which the transaction will be charged (C.2, L.24-30 and C.22, L.54-67), and
wherein the prioritization rules prioritize at least the first category of goods as being lower priority (items not covered by welfare program but covered by food stamps) than a second category of goods (items covered by welfare program) when the price restriction (sufficient balance in account) associated with at least one of the first or the second category of goods is exceeded (C.20, L.64-67, C.21, L.1-36, C.23, L.13-18, and Fig.13) , wherein the price restriction is a preset maximum total amount (the balance in the account that corresponds to the category of goods, note: “Each item table contains a list of item identifiers, and may optionally associate specific item identifiers with corresponding accounts” C.2, L.15-17, “items may optionally be associated with a specific account” C.20, L.46-47) for spending that is specific for the category of goods (C.2, L.15-17, C.20, L.46-47), and wherein goods of the first category of goods are different than goods of the second category of goods (“customers may wish to use a first credit card to purchase certain types of items, and a second credit card to purchase other types of items” C.22, L.35-38, C.22, L.31-45 explains that the scenario of welfare and food stamps can be applied to other scenarios where different categories of items are automatically paid for with different sources of funds);
receive, from the POS terminal, account authenticating information (“PIN,” C.9, L.33), wherein the account authenticating information is obtained at the POS terminal (C.9, L.21-45).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Dutta by the features of Carlisle and in particular to include in Dutta’s feature of identifying in the memory, an indication of a transaction account to which the transaction will be charged, the feature that it is based at least in part on the received 
A person having ordinary skill in the art would have been motivated to combine these features because it would help reduce delays, increase efficiency of checkout process, and reduce errors in transactions (Carlisle, C.22, L.27-30).

As to Claim 33, the Dutta/Carlisle combination discloses as discussed above.  Dutta further discloses wherein the processor is further configured to: confirm fund availability for a payment of the transaction based on a transaction account limit and a sub-transaction account limit, wherein the sub-transaction account limit is not greater than the transaction account limit, and wherein the payment is not greater than the sub-transaction account limit ([0040]); and transmit a textual notification of the availability of funds ([0044]). 

As to Claim 34, the Dutta/Carlisle combination discloses as discussed above.  Dutta further discloses wherein the processor is further configured to block the transaction in response to a message from the third party device indicative of denial of approval for the transaction ([0041]). 

As to Claim 35, the Dutta/Carlisle combination discloses as discussed above.  Dutta further discloses wherein the processor is further configured to: determine that approval for the transaction is required based upon the profile, the profile stored in association with the transaction account in the memory ([0041]); and request approval from the third party device responsive to the determination that approval for the transaction is required ([0041]). 

As to Claim 36, the Dutta/Carlisle combination discloses as discussed above.  Dutta further discloses wherein the processor is further configured to communicate a request for approval to the third party device ([0041]). 

As to Claim 37, the Dutta/Carlisle combination discloses as discussed above.  Dutta further discloses wherein the processor is further configured to request approval based at least in part on account authenticating information (“credit card information” [0041])(“If, in state 325, the authorizing party agrees to fund the e-transaction proposed by the proposing party, then in state 330, the authorizing party responds to the e-servers e-mail with credit card information” [0041]) corresponding to one or more POS actions to cause the POS terminal to collect the account user authenticating information ([0039]) and enable the third party device to confirm an identity of a user of a transaction instrument used for the transaction (“the authorizing party responds…with…any additional constraints on future e-transactions by the proposing party” [0041]). 

As to Claim 40, the Dutta/Carlisle combination discloses as discussed above.  Dutta further discloses wherein the processor is further configured to request approval based at least in part on an account authenticating information corresponding to one or more POS actions to 

As to Claim 41, the Dutta/Carlisle combination discloses as discussed above.  Dutta further discloses wherein the processor is further configured to request approval using a message sent to the third party device via one or more of: a cellular network, the Internet, a telephone network, a pager network, a broadcast network, a cable network, or a satellite network ([0029]-[0030]).

As to Claim 42, the Dutta/Carlisle combination discloses as discussed above.  
Dutta does not directly disclose wherein the price restriction for the first category of goods is adjusted for a period of time.
Carlisle teaches wherein the price restriction for the first category of goods is adjusted for a period of time (C.15, L.59-63).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Dutta/Carlisle combination by the features of Carlisle and in particular to include in the Dutta/Carlisle combination, the feature of wherein the price restriction for the first category of goods is adjusted for a period of time, as taught by Carlisle.  
A person having ordinary skill in the art would have been motivated to combine these features because it would help reduce delays, increase efficiency of checkout process, and reduce errors in transactions (Carlisle, C.22, L.27-30).

As to Claim 43, the Dutta/Carlisle combination discloses as discussed above.  
Dutta does not directly disclose wherein price restriction for the first category of goods is different from another price restriction for the second category of goods.
Carlisle teaches wherein price restriction (account balance) for the first category of goods is different from another price restriction for the second category of goods (account balance for welfare program vs. account balance for food stamps program)(C.22, L.2-24).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Dutta/Carlisle combination by the features of Carlisle and in particular to include in the Dutta/Carlisle combination, the feature of wherein price restriction for the first category of goods is different from another price restriction for the second category of goods, as taught by Carlisle.  
A person having ordinary skill in the art would have been motivated to combine these features because it would help reduce delays, increase efficiency of checkout process, and reduce errors in transactions (Carlisle, C.22, L.27-30).

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dutta in view of Carlisle and further in view of Moran et al. (US 6,185,542 B1)(“Moran”).

As to Claim 32, the Dutta/Carlisle combination discloses as discussed above.  
Dutta does not directly disclose wherein the transaction account code comprises a bar code. 
Moran teaches a transaction account code comprises a bar code (C.3, L.14).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Dutta/Carlisle combination by the feature of Moran and in particular to include in the Dutta/Carlisle combination the feature wherein the transaction account comprises a .

Claims 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dutta in view of Carlisle and further in view of Wasilewski et al. (US 2002/0105665 A1)(“Wasilewski”).

As to Claim 38, the Dutta/Carlisle combination discloses as discussed above.  
Dutta does not directly disclose wherein the account user authenticating information is used to enable the third party device to confirm the identity of the user of the transaction instrument comprises an identification image of the user obtained via the POS terminal.
Wasilewski teaches an identification image of the user obtained via the POS terminal ([0062]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Dutta/Carlisle combination by the feature of Wasilewski and in particular to include in the account user authenticating information to enable the third party device to confirm the identity of the user of the transaction instrument the Dutta/Carlisle combination the feature of an identification image of the user obtained via the POS terminal as taught by Wasilewski.  A person having ordinary skill in the art would have been motivated to combine these features because it would help to make the transaction more secure (Carlisle, [0001]).

As to Claim 39, the Dutta/Carlisle combination discloses as discussed above.  
Dutta does not directly disclose wherein the account user authenticating information to is used to enable the third party device to confirm the identity of the user of the transaction instrument comprises biometric data corresponding to the user obtained via the POS terminal.
Wasilewski teaches biometric data corresponding to the user obtained via the POS terminal ([0062]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Dutta/Carlisle combination by the feature of Wasilewski and in particular to include in the account user authenticating information to enable the third party device to confirm the identity of the user of the transaction instrument the Dutta/Carlisle combination the feature of biometric data corresponding to the user obtained via the POS terminal as taught by Wasilewski.  A person having ordinary skill in the art would have been motivated to combine these features because it would help to make the transaction more secure (Carlisle, [0001]).

Response to Arguments
Applicant's arguments filed in the August 2020 Remarks have been fully considered and addressed below.
On page 6 of the August 2020 Remarks, Applicant argues that Dutta does not disclose “wherein the price restriction…specific…goods.”  In response the Examiner notes that Carlisle, not Dutta is relied on for teaching said limitation.  As discussed in the rejection, Carlisle teaches wherein the price restriction is a preset maximum total amount (the balance in the account that corresponds to the category of goods, note: “Each item table contains a list of item identifiers, and may optionally associate specific item identifiers with corresponding accounts” C.2, L.15-
On page 8 of the August 2020 Remarks, Applicant argues that “Carlisle at most discloses the use of a welfare account (Account A) for purchasing an item if there is sufficient balance in the account (e.g., steps 112 and 114 of Figure 13), and if there is not a sufficient balance, then the item to be debited from a food stamp account (e.g., steps 116, 120, 122 of Figure 13).”  In response, it is noted that in Carlisle each (welfare/food stamps) account is associated with the respective category of goods, and the amount of funds deposited by the manager of the welfare and food stamps account would constitute a preset maximum total amount to be spent on respective goods.  Therefore, the argument is unpersuasive.
On page 8 of the August 2020 Remarks, Applicant argues that “Dutta, alone or in combination with Carlisle, does not disclose “wherein goods of the first category of goods are different than goods of the second category of goods.”  The Examiner respectfully disagrees since Carlisle teaches wherein goods of the first category of goods are different than goods of the second category of goods (“customers may wish to use a first credit card to purchase certain types of items, and a second credit card to purchase other types of items” C.22, L.35-38, C.22, L.31-45 explains that the scenario of welfare and food stamps can be applied to other scenarios where different categories of items are automatically paid for with different sources of funds).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Benkert et al. (US 2003/0197058 A1)(“Benkert”) which teaches restricting spending when limit is exceeded for certain types of transactions but not for emergency transactions such as medical care ([0008], [0035], and [0039])
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/M.A.M/Examiner, Art Unit 3621                                                                                                                                                                                                        March 13, 2021

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621